 1   WO
 2
 3
 4
 5
 6                             IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9   United States of America,                  )   CR-19-50012-PHX-SPL
                                                )
10                Plaintiff,                    )
                                                )   ORDER OF DETENTION
11   vs.                                        )
                                                )
12   Jeremy Christopher King,                   )
                                                )
13                Defendant.                    )
                                                )
14                                              )
15          Defendant appeared before this Court on a Petition for Revocation of Supervised
16   Release. The issue of detention was submitted to the Court. The Court considered the
17   Petition and file in determining whether defendant should be released on conditions set by
18   the Court.
19          The Court finds that defendant has failed to carry his burden of establishing that he

20   does not pose a serious flight risk or danger to any other person or to the community pursuant

21   to Rule 32.1(a)(6), Federal Rules of Criminal Procedure.

22          The Court concludes, by a preponderance of the evidence, that defendant is a serious

23   flight risk and that there is no condition or combination of conditions that will reasonably

24   assure his appearance at future proceedings.

25          The Court also concludes, by a preponderance of the evidence, that defendant is a
     danger and that there is no condition or combination of conditions that will reasonably assure
26
     the safety of the community.
27
28
 1         IT IS THEREFORE ORDERED that defendant be detained pending further
 2   proceedings.
 3         DATED this 3rd day of June, 2019.
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                               -2-
